DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed May 31, 2022. As directed by the amendment, claim 1 has been amended.
 As such, claims 1, 3-4, 6-10, 12-15 remain under consideration in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prybyla et al. (US 2009/0182383), hereinafter “Prybyla”, in view of Peterson et al. (US 2018/0263669), hereinafter “Peterson”.
Regarding claim 1, Prybyla et al. discloses a compression device (106, FIGS. 2-5) comprising: a peripheral portion (404) having an upper surface, a lower bone engaging surface, and a central opening (at 406); and a plurality of inwardly projecting resilient teeth (402), each of the teeth having a tip portion (408, 410) extending proximally beyond the upper surface of the peripheral portion (FIG. 4), and wherein the teeth are sufficiently spaced apart such that each tooth may be deformed to engage a bone to an extent such that the tip portions of the teeth no longer extend proximally beyond the upper surface of the peripheral portion (FIG. 5); and wherein each resilient tooth is configured to exert a biasing force in an axial direction when deformed in an opposing axial direction into engagement with the bone (¶50-51).
However, Prybyla is silent regarding wherein the compression device comprises a material that is superelastic at human body temperatures. Peterson discloses a compression device (FIGS. 179-191) comprising: a peripheral portion (outer ring, FIG. 187) having an upper surface (surface shown), a lower surface (opposite surface shown), and a central opening (FIG. 187); and an inwardly projecting resilient tooth (FIG. 187); wherein the compression device comprises a material that is superelastic at human body temperatures (¶495-496). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine a superelastic material with the device of Prybyla, since Prybyla states “The one or more materials used for anchor retaining member 106 preferably have an elastic property” (¶45). While Prybyla does not specify the exact material, superelastic materials are well known in the surgical art as biocompatible materials and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 3, Prybyla in view of Peterson teach the compression device of claim 1, and Peterson further teaches wherein the superelastic material is a nitinol material (¶495-496).
Regarding claim 4, Prybyla in view of Peterson teach the compression device of claim 1, and Peterson further teaches wherein the material is also superelastic at 25°C (¶495-496).
Regarding claim 6, Prybyla in view of Peterson teach the compression device of claim 1, and Prybyla further teaches wherein the peripheral portion comprises a generally annular ring portion (FIG. 4).
Regarding claim 7, Prybyla in view of Peterson teach the compression device of claim 1, and Peterson further teaches wherein the superelastic material is a nitinol material (¶495-496), and Prybyla further teaches wherein the peripheral portion comprises a generally annular ring portion (FIG. 4).
Regarding claim 8, Prybyla in view of Peterson teach the compression device of claim 1, and Peterson further teaches a kit (FIGS. 179-191) comprising, a countersink tool (used to create 18008, ¶649).
Regarding claim 9, Prybyla in view of Peterson teach the kit of claim 8, and Peterson further teaches: a fastener (17900) having a shaft portion (17904) and a head portion (17907); wherein the central opening of the compression device is sized to receive the shaft portion of the fastener therethrough and such that the head portion may impinge on the teeth when the shaft portion is received in the central opening (FIG. 179); and wherein the resilient teeth of the compression device are configured to be deformed in an axial direction upon advancement of the fastener and impingement of the head portion against said teeth (¶648).
Regarding claim 10, Prybyla in view of Peterson teach the kit of claim 8, and Prybyla further teaches wherein the peripheral portion of the compression device comprises a generally annular ring portion (FIG. 4).
Regarding claim 12, Prybyla in view of Peterson teach the kit of claim 8, and Peterson further teaches wherein the fastener comprises a lag - type bone screw (FIG. 179).
Regarding claim 13, Prybyla in view of Peterson teach the kit of claim 8, and Peterson further teaches wherein the superelastic material is a nitinol material (¶495-496).
Regarding claim 14, Prybyla in view of Peterson teach the kit of claim 8, and Peterson further teaches wherein the superelastic material is also superelastic at 25°C (¶495-496).
Regarding claim 15, Prybyla in view of Peterson teach the kit of claim 8, and Peterson further teaches wherein the superelastic material is a nitinol material (¶495-496), and Prybyla further teaches wherein the peripheral portion comprises a generally annular ring portion (FIG. 4).
Response to Arguments
In response to Applicant's argument that Prybyla fails to disclose or suggest a compression device having "a lower bone engaging surface," "each tooth may be deformed to engage a bone," and "each resilient tooth is configured to exert a biasing force in an axial direction when deformed in an opposing axial direction into engagement with the bone," it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775